DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on July 22, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on July 22, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 5, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant’s arguments, see pp. 5 and 6, with respect to claim rejections under 35 USC § 102 have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (USP App. Pub. No. US 2013/0069068 A1).

Regarding claim 2, fig. 3C of Miyake discloses a light-emitting device comprising:
a pixel comprising (¶¶ 52 and 266):
a first transistor (113), the first transistor comprising a gate (¶ 65: first gate), a backgate (¶ 65: second gate) and a semiconductor film (¶ 65: channel formation region) between the gate and the backgate;
a second transistor (111) comprising a gate (¶ 62);
a third transistor (116) comprising a gate (¶ 69);
a capacitor (121); and
a light-emitting element (140),
wherein each of the second transistor and the third transistor does not comprise a backgate (as seen in fig. 3C),
wherein one of a source and a drain of the first transistor is electrically connected to the light-emitting element (113 shares an electrical node with 140 as seen in fig. 3C),
wherein a first electrode of the capacitor (top electrode of 121 as seen in fig. 3C) is electrically connected to the gate of the first transistor (121 shares an electrical node with first gate of 113 as seen in fig. 3C),

wherein one of a source and a drain of the second transistor (right side of source/drain of 111 as seen in fig. 3C) is electrically connected to the gate of the first transistor (111 shares an electrical path with first gate of 113 through 121; ¶¶ 64 and 74),
wherein the other of the source and the drain of the second transistor is electrically connected to a wiring (151) to which a potential of an image signal is supplied (¶ 54), 
wherein one of a source and a drain of the third transistor is electrically connected to the second electrode of the capacitor (one of a source and a drain of 116 shares an electrical node with bottom electrode of 121 as seen in fig. 3C), and
wherein the other of the source and the drain of the third transistor is electrically connected to the gate of the first transistor (other of a source and a drain of 116 shares an electrical node with first gate of 113).

Regarding claim 3, Miyake discloses the light-emitting device according to claim 2, Miyake discloses further comprising a second capacitor (122), wherein a first electrode of the second capacitor is electrically connected to the backgate of the first transistor (top electrode of 122 shares an electrical node with the second gate of 113), and wherein a second electrode of the second capacitor is electrically connected to the one of the source and the drain of the first transistor (bottom electrode of 122 shares an electrical node with one of the source and the drain of 113).

Regarding claim 4, Miyake discloses the light-emitting device according to claim 2, Miyake discloses wherein the first transistor comprises the semiconductor film comprising an oxide semiconductor (¶¶ 144, 157, 234, 238).

Claims 2 - 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIM et al. (USP App. Pub. No. US 2015/0187276 A1), hereinafter as Shim.

Regarding claim 2, figs. 2 and 3 of Shim discloses a light-emitting device comprising:
a pixel comprising:
a first transistor (Tdr), the first transistor comprising a gate (g1), a backgate (g2) and a semiconductor film (14) between the gate and the backgate;
a second transistor (Tsw1) comprising a gate (as seen in fig. 2);
a third transistor (Tsw3) comprising a gate (as seen in fig. 2);
a capacitor (C2); and
a light-emitting element (OLED),
wherein each of the second transistor and the third transistor does not comprise a backgate (as seen in fig. 2),
wherein one of a source and a drain of the first transistor is electrically connected to the light-emitting element (s of Tdr and OLED via n2 as seen in fig. 2),
wherein a first electrode of the capacitor is electrically connected to the gate of the first transistor (top electrode of C2 is electrically connected to g1 via n1 as seen in fig. 2),
wherein a second electrode of the capacitor is electrically connected to the one of the source and the drain of the first transistor (bottom electrode of C2 is electrically connected to s of Tdr via n2 as seen in fig. 2),

wherein the other of the source and the drain of the second transistor is electrically connected to a wiring (DL) to which a potential of an image signal is supplied (Vdata or Vsen as seen in fig. 2), 
wherein one of a source and a drain of the third transistor is electrically connected to the second electrode of the capacitor (one of a source and a drain of Tsw3 is directly connected to bottom electrode of C2 via n2 as seen in fig. 2), and
wherein the other of the source and the drain of the third transistor is electrically connected to the gate of the first transistor (other of a source and a drain of Tsw3 is directly connected to g1 of Tdr via n1 as seen in fig. 2).

Regarding claim 3, Shim discloses the light-emitting device according to claim 2, Shim discloses further comprising a second capacitor (C1), wherein a first electrode of the second capacitor is electrically connected to the backgate of the first transistor (top electrode of C1 is electrically connected to g2 as seen in fig. 2), and wherein a second electrode of the second capacitor is electrically connected to the one of the source and the drain of the first transistor (bottom electrode of C1 is electrically connected to s of Tdr via n2 as seen in fig. 2).

Regarding claim 4, Shim discloses the light-emitting device according to claim 2, Shim discloses wherein the first transistor comprises the semiconductor film comprising an oxide semiconductor (¶¶ 55 and 59).

Regarding claim 5, figs. 2 and 3 of Shim discloses a light-emitting device comprising:

a first transistor (Tdr), the first transistor comprising a gate (g1), a backgate (g2) and a semiconductor film (14) between the gate and the backgate;
a second transistor (Tsw1) comprising a gate (as seen in fig. 2);
a third transistor (Tsw3) comprising a gate (as seen in fig. 2);
a capacitor (C2); and
a light-emitting element (OLED),
wherein each of the second transistor and the third transistor does not comprise a backgate (as seen in fig. 2),
wherein one of a source and a drain of the first transistor (s of Tdr as seen in fig. 2) is directly connected to the light-emitting element,
wherein a first electrode of the capacitor is directly connected to the gate of the first transistor (top electrode of C2 is directly connected to g1 via n1 as seen in fig. 2),
wherein a second electrode of the capacitor is directly connected to the one of the source and the drain of the first transistor (bottom electrode of C2 is directly connected to s of Tdr via n2 as seen in fig. 2),
wherein one of a source and a drain of the second transistor is directly connected to the gate of the first transistor (one of a source and a drain of Tsw1 is directly connected to g1 of Tdr via n1 as seen in fig. 2),
wherein the other of the source and the drain of the second transistor is directly connected to a wiring (DL) to which a potential of an image signal is supplied (Vdata or Vsen as seen in fig. 2),
wherein one of a source and a drain of the third transistor is directly connected to the second electrode of the capacitor (one of a source and a drain of Tsw3 is directly connected to bottom electrode of C2 via n2 as seen in fig. 2), and


Regarding claim 6, Shim discloses the light-emitting device according to claim 5, Shim discloses further comprising a second capacitor (C1), wherein a first electrode of the second capacitor is electrically connected to the backgate of the first transistor (top electrode of C1 is electrically connected to g2 as seen in fig. 2), and wherein a second electrode of the second capacitor is electrically connected to the one of the source and the drain of the first transistor (bottom electrode of C1 is electrically connected to s of Tdr via n2 as seen in fig. 2).

Regarding claim 7, Shim discloses the light-emitting device according to claim 5, Shim discloses wherein the first transistor comprises the semiconductor film comprising an oxide semiconductor (¶¶ 55 and 59).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818